UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1248


CHRISTINE BOATENG-WALKER,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 19, 2011               Decided:   February 16, 2011


Before SHEDD, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Jennifer Levings, Senior Litigation Counsel, Monica G.
Antoun,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christine     Boateng-Walker,          a    native    and    citizen    of

Ghana,   petitions       for   review    of    an       order    of    the   Board   of

Immigration Appeals (“Board”) affirming the immigration judge’s

denial of her request for withholding of removal.                        “To qualify

for withholding of removal, a petitioner must show that [s]he

faces a clear probability of persecution because of [her] race,

religion, nationality, membership in a particular social group,

or political opinion.”          Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)); see

8 U.S.C. § 1231(b)(3)(A) (2006); 8 C.F.R. § 1208.16(b) (2010).

Boateng-Walker challenges the determination that her testimony

was not credible, and that she otherwise failed to meet her

burden of proof for withholding of removal.

             Administrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.      8 U.S.C. § 1252(b)(4)(B) (2006).                   We accord broad,

though   not     unlimited,       deference         to     credibility        findings

supported by substantial evidence.             Camara v. Ashcroft, 378 F.3d

361, 367 (4th Cir. 2004).               We will uphold the final agency

determination if it is “not manifestly contrary to law.”                             Id.

(internal quotation marks omitted).

             Based on our review of the record and the decisions of

both   the   immigration       judge    and   the       Board,    we   conclude   that

                                         2
substantial     evidence      supports    the    Board’s      determination      that

Boateng-Walker       failed      to      establish      her       entitlement      to

withholding     of   removal.      We    therefore     deny    the    petition    for

review.     We dispense with oral argument because the facts and

legal    contentions    are     adequately      presented      in    the    materials

before    the   court   and    argument       would   not   aid     the    decisional

process.

                                                                    PETITION DENIED




                                          3